                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

 TONY LOVE,

                          Petitioner,

         v.                                                  CAUSE NO. 3:19-CV-721-DRL-MGG

 WARDEN,

                          Respondent.

                                        OPINION AND ORDER

        Tony Love, a prisoner without a lawyer, filed an amended habeas corpus petition challenging

his disciplinary sanctions in case WCU 18-11-237 where a Disciplinary Hearing Officer found him

guilty of assaulting a prison officer and staff member in violation of Indiana Department of Correction

policy A-102. ECF 4 at 1. However, Mr. Love did not lose any earned credit time, nor was he demoted

in credit class as a result of this disciplinary hearing. ECF 4 at 1; 4-1 at 6.

        A prison disciplinary hearing can only be challenged in a habeas corpus proceeding where it

results in the lengthening of the duration of confinement. Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir.

2003). Here, because this disciplinary hearing did not result in the lengthening of the duration of Mr.

Love’s confinement, habeas corpus relief is not available. Accordingly, since there is no relief that he

can obtain in this habeas corpus proceeding, the petition will be denied.

        For these reasons, the court DENIES the amended petition (ECF 4) pursuant to Section

2254 Habeas Corpus Rule 4 and DISMISSES the case WITHOUT PREJUDICE.

        SO ORDERED.

        October 28, 2019                                   s/ Damon R. Leichty
                                                           Judge, United States District Court
